Citation Nr: 1045477	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  10-03 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the 
need for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1954 to March 
1956.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico, which denied the above claim.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

The Veteran contends that he is entitled to SMC based on the need 
for regular aid and attendance or being housebound due to his 
service-connected multiple lipomas.  He was hospitalized at the 
VA Medical Center in San Juan, Puerto Rico, in March 2008.  

In April 2008, the Veteran was provided with an aid and 
attendance examination.  The examiner addressed whether the 
Veteran requires care and assistance on a regular basis to 
protect him from the hazards or dangers incident to his daily 
environment, and determined that the Veteran has marked 
difficulty dressing himself, marked difficulty feeding himself, 
some difficulty keeping himself ordinarily clean and presentable, 
and some difficulty attending to the needs of nature.

However, the examiner failed to determine whether any of the 
Veteran's incapacity is due to his service-connected disability, 
multiple lipomas.  Furthermore, the Veteran's service-connected 
lipomas are not listed among the diagnoses provided by the 
examiner.  Therefore, the examination report is not adequate for 
rating purposes, and the matter must be remanded.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).  

Furthermore, in an October 2010 written brief, the Veteran's 
representative alleged that the Veteran's diagnosed hypertension 
was due to his service-connected lipomas.  Therefore, the issue 
of whether new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for hypertension, to 
include as secondary to service-connected multiple lipomas, has 
been raised but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  The Board does not have 
jurisdiction over this claim, but finds that it is inextricably 
intertwined with the pending appeal on the issue of entitlement 
to SMC based on the need for regular aid and attendance or being 
housebound.  See Harris v. Derwinski,1 Vet. App. 180, 183 (1990), 
overruled on other grounds by Tyrues v. Shinseki, 23 Vet. App. 
166, 177-79 (2009).   Accordingly, the claim for entitlement to 
SMC based on the need for regular aid and attendance or being 
housebound  is deferred pending adjudication of the Veteran's 
claim to reopen the issue of service connection for hypertension, 
to include as secondary to his service-connected multiple 
lipomas.
 
Additionally, as the record indicates that the Veteran currently 
receives treatment at the VA Medical Center in San Juan, Puerto 
Rico, an effort should be also be made to obtain any additional 
VA treatment records, dated since November 2009.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records from 
the VA Medical Center in San Juan, Puerto 
Rico, dated since November 2009. 

2.  After completing appropriate notice and 
development, adjudicate the issue of whether 
new and material evidence has been submitted 
to reopen a claim of entitlement to service 
connection for hypertension, to include as 
secondary to service-connected multiple 
lipomas.  The Veteran should be informed of 
this decision and of his appellate rights.

3.  Thereafter, the Veteran should be afforded 
a VA aid and attendance examination. The 
claims folder and a copy of this Remand must 
be made available to and reviewed by the 
examiner in conjunction with the examination 
report.  Any indicated studies should be 
performed.

The examiner should discuss whether the 
Veteran, as a result of his service-connected 
multiple lipomas of the trunk and forearms 
(and any other disability deemed to be service 
connected.), is under an incapacity that 
requires care and assistance on a regular 
basis to protect him from the hazards or 
dangers incident to his daily environment. The 
examination should also mention whether the 
following factors are present, as a result of 
the service-connected disability:  inability 
of appellant to dress himself or to keep 
himself ordinarily clean and presentable; 
frequent need of adjustment of any special 
prosthetic or orthopedic appliance which by 
reasons of the particular disability cannot be 
done without aid; inability of the appellant 
to feed himself through the loss of 
coordination of upper extremities or through 
extreme weakness; or inability to tend to the 
wants of nature.

The examiner must provide a comprehensive 
report including a complete rationale for all 
opinions and conclusions reached.

4.  Read the examination report obtained to 
ensure that the remand directives have been 
accomplished, and return the case to the 
examiner if all questions posed are not 
answered.  

5.  Finally, readjudicate the claim of 
entitlement to SMC based on the need for 
regular aid and attendance or being 
housebound.  If the claim remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case and 
allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

